Title: From George Washington to James McHenry, 25 July 1798
From: Washington, George
To: McHenry, James

 

Dear Sir,
Mount Vernon 25 July 1798

The enclosed will say as much as I can, in favour of the applicant; except that I have heard him exceedingly well spoken of by others.
Being a young man of Education; a Gentleman’s son who was able to give him little besides it; and sound in his Politic’s, notwithstanding the example of his nearest relatives; who are, I believe, without exception, in the opposite scale, I think he, and all such would be an acquisition to the service—More especially in the Artillery where Education, study and Science are indispensible. from the character given of ⟨Mr⟩ Mercer I think he would make an Excellent Artillery Officer. I am always yr affte fd

Go: Washington

